PER CURIAM.
Sergio Campos-Carriera (defendant) appeals his judgment and sentence which were entered by the trial court after he pled nolo contendere to the charge of second-degree murder. Because the defendant did not timely file a motion to withdraw his plea, we dismiss this appeal for lack of jurisdiction. See Hicks v. State, 915 So.2d 740 (Fla. 5th DCA 2005). Accord Vestal v. State, 50 So.3d 733 (Fla. 5th DCA 2010). The dismissal is without prejudice to the defendant’s right to seek appropriate and timely postconviction relief in the trial court.
DISMISSED.
ORFINGER, C.J., and PALMER and BERGER, JJ., concur.